DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract describes an apparatus and a processing unit, however the abstract does not disclose an improvement to the art made by the apparatus or the processing unit.
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electrical activity sensor with improved temporal and spatial electrode configuration.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tam et al US20160220175 (hereinafter “Tam”) discloses a system for providing information to a patient and receiving information from the patient before and/or after a medical or surgical procedure may include a joint motion sensor system, which may include a first sensor device for coupling with the patient above a joint and including a first transmitter for transmitting sensed data from the first sensor device, and a second sensor device for coupling with the patient below the joint and including a second transmitter for transmitting sensed data from the second sensor device. The system may also include a processor to receive sensed data from the first and second sensor devices and process the sensed data to provide joint motion data. Finally, the system may include a third transmitter coupled with the processor for transmitting the joint motion data wirelessly to the patient. (Fig 1-21, Paragraph 0035-0074)

Ganapathi et al US20120092350 (hereinafter “Ganapathi”) discloses a combined sensor device includes a wrap-around configuration wherein an upper flexible substrate has patterned conductive material on an extended portion to allow routing of signal lines, electrical ground, and power. One or more integrated circuits or passive components, which may include connecting sockets, may be mounted onto the flexible layer to reduce cost and complexity. Such implementations may eliminate a flex cable and may allow a bezel-less configuration. (Fig 1-25B, Paragraph 0086-0238)
However, Ganapathi fails to disclose determine an orientation of a user based on the received pressure data; select a subset of electrodes from the plurality of electrodes based on the determined orientation; and measure electrical activity at the subset of electrodes. This configuration provides for temporal and spatial electrode orientation and assignment, which allows for higher electrocardiogram tracings.
Prior arts such as Tam and Ganapathi fails to disclose, or fairly suggest, determine an orientation of a user based on the received pressure data; select a subset of electrodes from the plurality of electrodes based on the determined orientation; and measure electrical activity at the subset of electrodes. This configuration provides for temporal and spatial electrode orientation and assignment, which allows for higher electrocardiogram tracings.


Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855